DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the word “a” should be inserted between “pose of” and “parallel” (line 1 of preamble).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there should be a space inserted between “value” and “hM” (line 6 of step (1)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there should be a space inserted between “value” and “hM” (line 8 of step (1)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there should be a semicolon instead of a comma between “markers” and “performing” (line 2 of step (2)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there should be a comma instead of a semicolon between “format” and “the 3D” (line 4 of step (2)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “wherein” should be inserted between “format,” and “the 3D point” (line 4 of step (2)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “the” should be inserted between “between” and “six marker balls” (line 2 of step (3)(b)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “According” should be “according” (line 1 of step (5)(a)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “that” should be inserted between “center” and “is parallel” (line 2 of step (5)(a)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “be” should “are” (line 1 of step (5)(b)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “be” should “is” (line 2 of step (5)(c)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there should be a space inserted between “system” and “p-uvw” (line 1 of step (5)(f)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “the” should be inserted between “of” and “proximal” (line 2 of step (6)(a)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “the” should be inserted between “of” and “distal” (line 3 of step (6)(a)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “the” should be inserted between “of” and “proximal” (line 2 of step (6)(b)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “the” should be inserted between “of” and “distal” (line 2 of step (6)(b)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “express” should be “expressing” (line 3 of step (6)(b)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the word “and” should be inserted after the semicolon at the end of step (7).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the words “such that” should be inserted between the comma in line 4 and “the fracture” in line 5 of step (8).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the word “the” should be inserted between “wherein” and “three” (line 1).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the word “the” should be inserted between “and” and “three” (line 2).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the word “including” or “comprising” should be inserted between “sphere” and the colon (line 2).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the words “is yielding” should be “yields” and the colon (line 7).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the word “the” should be inserted between “wherein” and “three” (line 1).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the word “the” should be inserted between “and” and “three” (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sphere center of each marker ball on the proximal fixation ring" in lines 4-5 of step (1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper surface of the proximal fixation ring" in lines 5-6 of step (1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sphere center of each marker ball on the distal fixation ring" in lines 6-7 of step (1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper surface of the distal fixation ring" in line 7 of step (1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the known diameter" in line 1 of step (3)(a).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a certain sphere fitting algorithm" in lines 2-3 of step (3)(a).  It is unclear what is meant by this as “certain” indicates a specific algorithm, but such algorithm is not claimed or disclosed in the specification.
Claim 1 recites the limitation "storing it into the computer system" in line 3 of step (3)(b).  It is unclear what is meant by the word “it.”
Claim 1 recites the limitation "the actual mounting configuration" in line 1 of step (4)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first sphere center" in line 3 of step (4)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second sphere center" in line 4 of step (4)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the third sphere center" in lines 4-5 of step (4)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "by using the structural dimensions…respectively" in lines 6-9 of step (4)(b).  It is unclear how such claimed calculations are possible without defining a mounting configuration of the fourth, fifth, and sixth markers and the distal fixation ring (see, for example, lines 1-6 of step (4)(b)).
Claim 1 recites the limitation "the point cloud reference coordinate system 0-xyz" in line 7 of step (5)(a).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "xM2 – xM1yM2 – yM1zM2 – zM1" in lines 7-8 of step (5)(a).  It is unclear where these values are derived from as the claim does not previously identify any x, y, or z values.
Claim 1 recites the limitation "xM3 – xM2yM3 – yM2zM3 – zM2" in lines 9-10 of step (5)(a).  It is unclear where these values are derived from as the claim does not previously identify any x, y, or z values.
Claim 1 recites the limitation "the origin p" in line 1 of step (5)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites three equations with dots in the middle of step (5)(c).  It is unclear whether the dots indicate multiplication (consider the amendment to the equation in step (5)(d)) or some other mathematical function.
Claim 1 recites the limitation "the origin P" in line 6 of step (5)(d).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a matrix equation with dots in the middle of step (6)(b).  It is unclear whether the dots indicate multiplication (consider the amendment to the equation in step (5)(d)) or some other mathematical function.
Claim 1 recites the limitation "a certain kinematics algorithm" in line 2 of step (8).  It is unclear what is meant by this as “certain” indicates a specific algorithm, but such algorithm is not claimed or disclosed in the specification.
Claim 1 recites the limitation "the external fixator struts" in line 3 of step (8).  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a reference coordinate system 0-xyz" in line 3.  It is unclear whether this should refer back to the reference coordinate system 0-xyz recited in claim 1 and thus should be “the reference coordinate system” or should refer to an additional reference coordinate system.
Claim 5 recites the limitation "calculating residual si…of the chosen marker ball" starting in line 11 and extending to the end of the claim.  It is unclear how these steps are achieved and where the values and equations are derived from as the specification does not disclose any of the subject matter present in this limitation.
Note that dependent claims 2-8 depend directly or indirectly from claim 1 and are therefore also indefinite.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nikonovas – US 2011/0313418 A1
Dogramadzi et al. – US 2014/0379038 A1
Mikheev et al. – US 2016/0042571 A1
Wahl et al. – US 2018/0055569 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773